EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Michael on 09/09/2021.

The application has been amended as follows: 
Claim 1 has been amended to read:
A workpiece identification method comprising:
capturing an image of a workpiece storage area in which a plurality of workpieces [[is]] are to be placed, the workpieces each including a soft body portion having a free line shape, 
determining whether or not the workpieces are present in the workpiece storage area based on the image acquired by the image capturing, 
when the workpieces are determined to be present, determining, based on the image, whether or not a crossing part is present in the workpiece storage area, the crossing part being a part where the soft body portions of a plurality of workpieces cross each other in an overlapping manner, 
when the crossing part is determined to be present, determining, based on the image, an uppermost soft body portion placed at an uppermost position among the soft body portions crossing each other, and 
determining that a workpiece including the uppermost soft body portion thus determined is an uppermost workpiece placed at an uppermost position, 
the workpiece identification method further comprising: 

moving the one or more workpieces in accordance with the procedure found by the consideration so that the uppermost soft body portion is created.

Claim 5 has been amended to read:
The workpiece identification method according to claim [[1]] 4, comprising: 
when the soft body portion and the rigid body portion are determined to be not recognizable, capturing again an image of the workpiece storage area by changing an angle to capture the image of the workpiece storage area; 
determining again whether or not the crossing part is present in the workpiece TSN201900866US0039storage area based on the image acquired again by the image capturing; 
when the crossing part is determined to be present, determining again the uppermost soft body portion based on the image thus acquired again; and 
determining again whether or not the soft body portion and the rigid body portion are recognizable based on the image thus acquired again in terms of the workpiece including the uppermost soft body portion thus determined again.

Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140028040 A1 is similarly directed to selecting the topmost workpiece when a plurality of workpieces are overlapping but is silent regarding at least the workpieces each having a soft portion and a response to not being able to determine a topmost workpiece.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the combination of elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666